                                         Case 3:20-cv-07122-EMC Document 28 Filed 02/18/21 Page 1 of 16




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ZACHARY ZEFF,                                       Case No. 20-cv-07122-EMC
                                   8                    Plaintiff,
                                                                                             ORDER DENYING DEFENDANT’S
                                   9             v.                                          MOTION TO DISMISS
                                  10     GREYSTAR REAL ESTATE PARTNERS,                      Docket No. 16
                                         LLC,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15          Plaintiff Zachary Zeff has filed a putative class action against Defendant Greystar Real

                                  16   Estate Partners, LLC (“Greystar”), alleging that Greystar charges its tenants illegal late-fee

                                  17   penalties for late rent and utility payments and unlawfully withholds tenants’ security deposits

                                  18   beyond 21 days of move-out. Plaintiff alleges a violation of, inter alia, California Civil Code §§

                                  19   1671 and 1950.5, and California’s Unfair Competition Law (Cal. Bus. & Prof. Code §§ 17200, et

                                  20   seq.). Plaintiff seeks compensatory damages and restitution for the money Greystar has

                                  21   unlawfully withheld, and a declaratory judgment that Greystar’s late-fee penalties and security

                                  22   deposit practices are unlawful. Defendant has filed a Motion to Dismiss under Federal Rules of

                                  23   Civil Procedure 12(b)(6) and 12(b)(7) for failure to state a claim and failure to join a necessary

                                  24   party under Rule 19. Docket No. 16 (“MTD”). For the reasons set forth below, the Court

                                  25   DENIES Defendant’s Motion to Dismiss.

                                  26                                        I.      BACKGROUND

                                  27          Factual Allegations in Plaintiff’s Complaint

                                  28          Greystar is the largest owner, manager, and operator of apartments in the U.S. Compl. ¶ 9.
                                         Case 3:20-cv-07122-EMC Document 28 Filed 02/18/21 Page 2 of 16




                                   1   It owns, manages, and operates thousands of apartment units in California, including at least 79

                                   2   large apartment communities in the Bay Area. Id. Plaintiff Zachary Zeff was a tenant at a

                                   3   Greystar apartment community in San Rafael, California. Id. ¶ 15. While a tenant, Plaintiff was

                                   4   subject to Greystar’s unlawful late penalty scheme. Id.

                                   5          1.      “Stacking” Scheme

                                   6          Plaintiff alleges that Greystar operates a “stacking” scheme. Plaintiff describes the scheme

                                   7   as follows. First, Greystar mandates a $100-per-occurrence late rent penalty, which it

                                   8   automatically imposes the minute it deems rent late. Id. ¶ 10. Second, Greystar insists that utility

                                   9   payments (e.g., for gas and electricity) be paid to the utility provider using Greystar’s payments

                                  10   platform, and Greystar tacks on a $3.95 monthly administration fee. Id. ¶ 11. Greystar’s policy

                                  11   and practice is to categorize the utility fees, as well as the $3.95 administration fee, as “rent”

                                  12   which generates its own $100 penalty fee for late payment. Id. ¶ 12.
Northern District of California
 United States District Court




                                  13          In so doing, Greystar unilaterally expands the definition of “rent,” because the lease which

                                  14   Plaintiff signed defines “rent” as merely the base rent for occupying the unit. Id. It is through this

                                  15   unilateral expansion of the term “rent” that Greystar subjects tenants to a “stacking” scheme. Id.

                                  16   ¶¶ 12-13. If any portion of the “rent” (e.g., the water bill or the $3.95 administration fee) is not

                                  17   paid on time, Greystar adds a $100 “late rent” penalty. Id. ¶ 13. Stacking then happens when that

                                  18   $100 late penalty is not paid off by the following month, even when a tenant makes all other rent

                                  19   payments on time (e.g., a tenant could be on-time with February base rent, utilities, and the

                                  20   administration fee, but still technically “late” on rent because the $100 late penalty from January

                                  21   was not paid in full). Id. This occurs because Greystar intentionally applies a tenant’s rent

                                  22   payments to their previously recorded debt (i.e., the previously assessed penalties and fees) first,

                                  23   rather than the rent that is due for the month in which a payment is actually made. Id. ¶ 48.

                                  24          Plaintiff alleges that he experienced this stacking scheme firsthand. For instance, Plaintiff

                                  25   paid his May base rent on time, but did not pay his utilities and the $3.95 administration fee on

                                  26   time. Id. ¶ 15. As a result, Greystar tacked on the standard $100 late penalty. Id. The next

                                  27   month, Plaintiff again paid his base rent on time, but he was unable to bring his Greystar balance

                                  28   back to zero after accounting for utility fees, the $3.95 administration fees from both months, and
                                                                                          2
                                         Case 3:20-cv-07122-EMC Document 28 Filed 02/18/21 Page 3 of 16




                                   1   the prior late penalty assessment of $100. Id. ¶ 16. Greystar tacked on another late fee penalty.

                                   2   Id. Plaintiff alleges that Greystar created a “shortfall” on his account by virtue of its accounting

                                   3   practices. Id. ¶ 15. Namely, because Greystar applied Plaintiff’s rent payment first to the accrued

                                   4   fees, and not his current rent, Plaintiff was caught in an endless cycle of “stacked” $100 penalties.

                                   5   Id. ¶ 16. The stacking policy therefore creates multiple late charges based on a single original

                                   6   payment. Id. ¶ 24.

                                   7           Plaintiff alleges that Greystar’s penalties—both the $100 late fee itself, and the $100 fee

                                   8   when combined with the stacked fees and/or additional fees—are arbitrary amounts which

                                   9   function as illegal penalties. Id. ¶ 21.

                                  10           2.     Security Deposits

                                  11           Next, Plaintiff alleges that Greystar unlawfully withheld Plaintiff’s security deposit.

                                  12   Plaintiff made a $700 security deposit, and Greystar unlawfully returned that deposit more than 21
Northern District of California
 United States District Court




                                  13   days after Plaintiff vacated the premises, and without any documentation (e.g., repair bills or

                                  14   receipts) for the $127 deduction it took from that deposit. Id. ¶ 18 (citing Cal. Civ. Code § 1950.5

                                  15   (“[n]o later than 21 calendar days after the tenant has vacated the premises … the landlord shall

                                  16   furnish the tenant … a copy of an itemized statement indicating … the disposition of the security,

                                  17   and shall return any remaining portion of the security to the tenant”)). Greystar’s refusal to timely

                                  18   refund security deposits, and its unilateral deductions from those deposits, has cost putative class

                                  19   members millions of dollars in the aggregate. Compl. ¶ 25.

                                  20           Class Allegations

                                  21           Plaintiff brings this putative class action pursuant to Federal Rules of Civil Procedure

                                  22   23(b)(1), (b)(2), and (b)(3). Id. ¶ 26. Plaintiff proposes the following two sub-classes:

                                  23                  “A. THE ILLEGAL PENALTIES CLASS
                                  24                  All of Defendant’s California tenants who were charged penalties or
                                                      fees for paying rent or other charges Defendant deemed as late or
                                  25                  deficient.
                                  26                  B. THE SECURITY DEPOSIT CLASS
                                  27                  All of Defendant’s California tenants whose security deposits were
                                                      not returned within 21 days of move-out or had deductions without
                                  28                  corresponding itemized statements or receipts.”
                                                                                         3
                                         Case 3:20-cv-07122-EMC Document 28 Filed 02/18/21 Page 4 of 16




                                   1   Id. ¶ 27. Plaintiff does not provide the size of the class but estimates that it is “into the

                                   2   thousands.” Id. ¶ 29.

                                   3           Defendant’s Arguments for Dismissal Under Rule 12(b)(7)

                                   4           Greystar states that Plaintiff entered into a lease with his landlord, Bel Albert Holdings,

                                   5   LLC (“Bel Albert”), and Greystar was not a party to that contract. MTD at 1. See also Docket

                                   6   No. 16-1, Ex. A, Lease Contract, § 1 (“Parties”) (describing the parties to the Lease Contract as

                                   7   Zachary Zeff and Bel Albert Holdings, LLC) (hereinafter “Lease Contract”). Greystar alleges that

                                   8   Bel Albert is the party who owns the property where Plaintiff lived, and that Bel Albert was paid

                                   9   all rents and fees. MTD at 1. As a result, Plaintiff cannot pursue his claims, either individually or

                                  10   on a class-wide basis, without naming Bel Albert as a party to this suit. Id.

                                  11           Greystar contends specifically that Bel Albert is a necessary party under Rule 19. It asserts

                                  12   several reasons. First, Bel Albert has a legally protected interest in this suit that will be impaired
Northern District of California
 United States District Court




                                  13   or impeded if it is not joined. Reply at 5. Second, the Court cannot accord complete relief among

                                  14   existing parties, because Bel Albert could frustrate any relief which Plaintiff obtains by replacing

                                  15   Greystar with another property management company to enforce the late fee provision at issue.

                                  16   Id. at 6. Third, Bel Albert’s absence exposes the existing parties to the risk of multiple or

                                  17   inconsistent obligations, because Bel Albert could institute a separate action against Greystar

                                  18   seeking a declaration that the late fee provision in its lease is not void. Id. at 6-7. Because it is

                                  19   feasible to join Bel Albert as a party to this action, Greystar asks the Court to dismiss Plaintiff’s

                                  20   complaint without prejudice so he can amend his complaint to add Bel Albert as a defendant. Id.

                                  21   at 7. Further, Greystar argues that Bel Albert is an indispensable party under Rule 19(b) and that

                                  22   the case cannot proceed without it, because cases arising out of a contract cannot proceed without

                                  23   the contracting parties. Id.

                                  24                                          II.      DISCUSSION

                                  25           Rule 19

                                  26           Federal Rule of Civil Procedure 19(a) provides:

                                  27                   “(1) … [a] person who is subject to service of process and whose
                                                       joinder will not deprive the court of subject-matter jurisdiction must
                                  28                   be joined as a party if:
                                                                                           4
                                         Case 3:20-cv-07122-EMC Document 28 Filed 02/18/21 Page 5 of 16




                                   1                          (A) in that person’s absence, the court cannot accord
                                                              complete relief among existing
                                   2                          parties; or
                                   3                          (B) that person claims an interest relating to the subject of
                                                              the action and is so situated that disposing of the action in
                                   4                          the person’s absence may:
                                   5                              (i) as a practical matter impair or impede the person’s
                                                                  ability to protect the interest; or
                                   6
                                                                  (ii) leave an existing party subject to a substantial risk of
                                   7                              incurring double, multiple, or otherwise inconsistent
                                                                  obligations because of the interest.”
                                   8
                                   9   Fed. R. Civ. P. 19. Joinder under Rule 19(a)(1)(B) is contingent upon “an initial requirement that

                                  10   the absent party claim a legally protected interest relating to the subject matter of the action.”

                                  11   United States v. Bowen, 172 F.3d 682, 689 (9th Cir. 1999) (emphasis in original) (internal citation

                                  12   omitted). Cf. Ward v. Apple Inc., 791 F.3d 1041, 1051 (9th Cir. 2015) (noting Bowen’s
Northern District of California
 United States District Court




                                  13   requirement that an absent party claim a legally protected interest in the action and holding

                                  14   “[e]ven if we assume that ATTM’s [the absent third party’s] attorney … was authorized to assert

                                  15   [its] interests in this litigation, [Defendant] has not shown that the interests ATTM has purportedly

                                  16   claimed are legally protected under Rule 19”). “‘[I]t is inappropriate for one defendant to attempt

                                  17   to champion [the] absent party’s interests.’” Bowen, 172 F.3d at 689 (citing United States ex rel.

                                  18   Morongo Band of Mission Indians v. Rose, 34 F.3d 901, 908 (9th Cir. 1994)).

                                  19          Here, Bel Albert has not claimed any such interest in this action. Hence, joinder under

                                  20   Rule 19(a)(1)(B) is not required.

                                  21          Bel Albert’s Status Under Rule 19

                                  22          Even if Bel Albert had claimed a legally patented interest in this litigation, joinder would

                                  23   not be required. First, Bel Albert is not a necessary party under Rule 19(a)(1)(A), because the

                                  24   Court can “accord complete relief among existing parties.” Fed. R. Civ. P. 19(a)(1)(A). Plaintiff

                                  25   alleges that “Greystar owned, managed, and operated Plaintiff’s apartment.” Compl. ¶ 9. Plaintiff

                                  26   can obtain complete relief against Greystar because as the manager who allegedly engaged

                                  27   directly in the wrongful acts, it is jointly and severally liable for those wrongful acts. C. B. v. City

                                  28   of Sonora, 769 F.3d 1005, 1031 (9th Cir. 2014) (“California Civil Code section 1431.2(a) provides
                                                                                          5
                                         Case 3:20-cv-07122-EMC Document 28 Filed 02/18/21 Page 6 of 16




                                   1   that liability for economic damages is joint and several, but liability for noneconomic damages is

                                   2   apportioned according to the principles of comparative fault”). The Court can enjoin Greystar

                                   3   from any further collection of illegal fees and retention of security deposits.

                                   4           Greystar contends that, if the Court only enjoined Greystar from collecting the late fee in

                                   5   Plaintiff’s Lease Contract, Bel Albert can simply replace Greystar with another property

                                   6   management company to enforce the late fee provision. Reply at 6. However, the “complete

                                   7   relief” principle in Rule 19(a)(1)(A) has been construed narrowly, i.e., joinder has only been found

                                   8   to be required where:

                                   9                   nonjoinder precludes the court from effecting relief not in some
                                                       overall sense, but between extant parties. In other words, joinder is
                                  10                   required only when the absentee’s nonjoinder precludes the court
                                                       form rendering complete justice among those already joined. . . .
                                  11                   Properly interpreted, the Rule is not invoked simply because some
                                                       absentee may cause future litigation. The effect of a decision in the
                                  12                   present case on the absent party is immaterial under the “complete
Northern District of California




                                                       relief” clause. The fact that the absentee might later frustrate the
 United States District Court




                                  13                   outcome of the litigation does not by itself make the absentee
                                                       necessary for complete relief. The “complete relief” clause does not
                                  14                   contemplate other potential defendants, or other possible remedies.
                                  15   Moore’s Fed. Prac. – Civ. § 19.03[2][b][ii] (emphasis in original). Here, Plaintiff consciously

                                  16   chose not to include Bel Albert in the litigation, and challenges Greystar’s stacking practices,

                                  17   which operate independently of the Lease Contract which Plaintiff signed with Bel Albert.

                                  18   Plaintiff need not name every possible defendant and can fully obtain the relief he seeks in the

                                  19   instant action, even if that relief might later be frustrated.

                                  20           Further, under Rule 19(a)(1)(B), Bel Albert does not have a legally protected interest in

                                  21   this suit. As noted in Ward, generally joint tortfeasors and co-conspirators need not all be joined

                                  22   in the same lawsuit. Ward, 791 F.3d at 1048. There is an exception where the absent party asserts

                                  23   contract interests, in which case the “absent party’s contract rights may give it a legally protected

                                  24   interest in an action.” Id. at 1053. Not only has Bel Albert failed to assert such an interest here,

                                  25   but the contractual obligations at jeopardy must be “substantial” in order to provide a basis for

                                  26   joinder. Id. (citing Wilbur v. Locke, 423 F.3d 1101, 1113 (9th Cir. 2005)). Cf. Am. Greyhound

                                  27   Racing, Inc. v. Hull, 305 F.3d 1015, 1023 (9th Cir. 2002) (holding that the absent Indian tribes

                                  28   were necessary parties where “the interest of the tribes arises from terms in bargained contracts,
                                                                                            6
                                         Case 3:20-cv-07122-EMC Document 28 Filed 02/18/21 Page 7 of 16




                                   1   and the interest is substantial”) (emphasis added); Cachil Dehe Band of Wintun Indians v.

                                   2   California, 547 F.3d 962, 970 (9th Cir. 2008) (interpreting American Greyhound Racing, Inc. to

                                   3   require that “an interest that arises from terms in bargained contracts may be protected, but …

                                   4   such an interest [must] be substantial”) (emphasis added) (internal quotation marks omitted). For

                                   5   instance, “a party to a contract is necessary, and if not susceptible to joinder, indispensable to

                                   6   litigation seeking to decimate that contract.” Wilbur, 423 F.3d at 1113 (emphasis added). Joinder

                                   7   is not required where the relief sought “merely implicates an absent party’s contract rights.”

                                   8   Ward, 791 F.3d 1053. See also Cachil Dehe Band of Wintun Indians, 547 F.3d at 970 (“an interest

                                   9   that arises from terms in bargained contracts may be protected”) (emphasis added) (internal

                                  10   quotation marks omitted).

                                  11          Here, the only provisions of the Lease Contract that would be invalidated are the flat $100

                                  12   late fee and Greystar’s practice of first applying a tenant’s rent payment to the accrued amount
Northern District of California
 United States District Court




                                  13   owed, and the latter is not found in the text of the Lease Contracts which tenants sign with Bel

                                  14   Albert. Invalidation of these provisions would not “decimate” the contract. The challenged fee, in

                                  15   the context of the entire contract, is relatively minor. “[T]he [legally protected] interest must be

                                  16   more than a financial stake.” Ward, 791 F.3d at 1051.

                                  17          Even if the Court were to assume that Bel Albert did have such a sufficiently protected

                                  18   interest at stake, that interest would not be impaired by this litigation. Where the absent party is

                                  19   not bound by the litigation, the Court must “assess how [their] interests may be impaired when, as

                                  20   a non-party, the outcome of the action will not bind the absent party in future proceedings.” Id. at

                                  21   1049-50 (finding that the District Court abused its discretion by failing to analyze how the

                                  22   interests of ATTM, the absent party, “might be impaired if the action were resolved in its

                                  23   absence”). Greystar has failed to demonstrate any such impairment, because Bel Albert would not

                                  24   be bound by any judgment which the Court issued. This case is not like the paradigm of Rule 19

                                  25   joinder, where a judgment that is dipositive of a specific res would bind the absent party’s interest

                                  26   in that res as a practical matter. See, e.g., Lomayaktewa v. Hathaway, 520 F.2d 1324, 1326-27

                                  27   (9th Cir. 1975) (finding that the Hopi Tribe of Arizona is a necessary and indispensable party to a

                                  28   third-party suit seeking invalidation of a lease between the Tribe and the Peabody Coal Company
                                                                                          7
                                          Case 3:20-cv-07122-EMC Document 28 Filed 02/18/21 Page 8 of 16




                                   1   for a res, i.e., a strip of land).

                                   2           The Court thus finds that Bel Albert is not a necessary party under Rule 19, and it denies

                                   3   Greystar’s Motion to Dismiss under Rule 12(b)(7).

                                   4           Plausibility of Plaintiff’s Claims

                                   5           The Court next turns to Defendant’s Motion to Dismiss under Federal Rule of Civil

                                   6   Procedure 12(b)(6). Federal Rule of Civil Procedure 8(a)(2) requires a complaint to include “a

                                   7   short and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ.

                                   8   P. 8(a)(2). A complaint that fails to meet this standard may be dismissed pursuant to Federal Rule

                                   9   of Civil Procedure 12(b)(6). See Fed. R. Civ. P. 12(b)(6). To overcome a Rule 12(b)(6) motion to

                                  10   dismiss after the Supreme Court’s decisions in Ashcroft v. Iqbal, 556 U.S. 662 (2009), and Bell

                                  11   Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), a plaintiff’s “factual allegations [in the

                                  12   complaint] ‘must . . . suggest that the claim has at least a plausible chance of success.’” Levitt v.
Northern District of California
 United States District Court




                                  13   Yelp! Inc., 765 F.3d 1123, 1135 (9th Cir. 2014). The court “accept[s] factual allegations in the

                                  14   complaint as true and construe[s] the pleadings in the light most favorable to the nonmoving

                                  15   party.” Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). But

                                  16   “allegations in a complaint . . . may not simply recite the elements of a cause of action [and] must

                                  17   contain sufficient allegations of underlying facts to give fair notice and to enable the opposing

                                  18   party to defend itself effectively.” Levitt, 765 F.3d at 1135 (internal quotation marks omitted).

                                  19   “A claim has facial plausibility when the plaintiff pleads factual content that allows the court to

                                  20   draw the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556

                                  21   U.S. at 678. “The plausibility standard is not akin to a probability requirement, but it asks for

                                  22   more than a sheer possibility that a defendant has acted unlawfully.” Id. (internal quotation marks

                                  23   omitted).

                                  24           1.       California Civil Code § 1671

                                  25           First, Plaintiff alleges that Greystar’s stacking scheme – in particular the $100 late fee –

                                  26   violates California Civil Code § 1671. Id. ¶¶ 35-39. This section of the Civil Code regulates

                                  27   liquidated damages provisions for breach of contract. Liquidated damages are defined as “an

                                  28   amount of compensation to be paid in the event of a breach of contract, the sum of which is fixed
                                                                                          8
                                         Case 3:20-cv-07122-EMC Document 28 Filed 02/18/21 Page 9 of 16




                                   1   and certain by agreement.” Chodos v. W. Publ'g Co., 292 F.3d 992, 1002 (9th Cir. 2002) (internal

                                   2   citation omitted). § 1671(c) provides, in relevant part, as follows:

                                   3                  “[t]he validity of a liquidated damages provision shall be determined
                                                      under subdivision (d) and not under subdivision (b) where the
                                   4                  liquidated damages are sought to be recovered from … [a] party to a
                                                      lease of real property for use as a dwelling by the party or those
                                   5                  dependent upon the party for support.”
                                   6   Cal. Civ. Code § 1671(c). § 1671(d), in turn, provides as follows:

                                   7                  “a provision in a contract liquidating damages for the breach of the
                                                      contract is void except that the parties to such a contract may agree
                                   8                  therein upon an amount which shall be presumed to be the amount
                                                      of damage sustained by a breach thereof, when, from the nature of
                                   9                  the case, it would be impracticable or extremely difficult to fix the
                                                      actual damage.”
                                  10

                                  11   Cal. Civ. Code § 1671(d). Liquidated damages in rental agreements are presumptively void, and

                                  12   the proponent of such damages has the burden of proof in showing their lawfulness. Id. See also
Northern District of California
 United States District Court




                                  13   Ubaldi v. SLM Corp., No. 11-01320 EDL, 2014 U.S. Dist. LEXIS 38587, at *40 (N.D. Cal. Mar.

                                  14   24, 2014) (“[u]nder section 1671(d), unlike section 1671(b), the proponent of the liquidated

                                  15   damages clause has the burden of proof”) (internal quotation marks omitted). To state a plausible

                                  16   claim that liquidated damages are void under § 1671, Plaintiff “must allege that the imposition of

                                  17   the liquidated damages provision arises from a breach of contract and that the liquidated damages

                                  18   amount is a fixed and certain sum.” In re DirecTV Early Cancellation Litig., 738 F. Supp. 2d

                                  19   1062, 1090 (C.D. Cal. 2010).

                                  20          Courts have developed a two-part test to determine whether a liquidated damages

                                  21   provision is valid: “(1) fixing the amount of actual damages must be impracticable or extremely

                                  22   difficult, and (2) the amount selected must represent a reasonable endeavor to estimate fair

                                  23   compensation for the loss sustained.” Cellphone Termination Fee Cases, 193 Cal. App. 4th 298,

                                  24   322, 122 Cal. Rptr. 3d 726, 747 (2011) (citing Util. Consumers' Action Network, Inc. v. AT&T

                                  25   Broadband of S. Cal., Inc., 135 Cal. App. 4th 1023, 1029, 37 Cal. Rptr. 3d 827, 832 (2006)).

                                  26   However, a liquidated damages provision “need not … be expressly negotiated by both parties to a

                                  27   form contract in order to be valid.” Cellphone Termination Fee Cases, 193 Cal. App. 4th at 322.

                                  28          With respect to the first prong, “[i]mpracticability may be established by showing that the
                                                                                         9
                                         Case 3:20-cv-07122-EMC Document 28 Filed 02/18/21 Page 10 of 16




                                   1   measure of actual damages would be a comparatively small amount and that it would be

                                   2   economically impracticable in each instance of a default to require a seller to prove to the

                                   3   satisfaction of the consumer the actual damages by accounting procedures.” Id. (internal citation

                                   4   omitted).

                                   5          With respect to the second prong, the California Second District Court of Appeal holds as

                                   6   follows:

                                   7                  “[d]etermining whether a reasonable endeavor was made depends
                                                      upon both (1) the motivation and purpose in imposing the charges,
                                   8                  and (2) their effect. If the amount selected is designed to
                                                      substantially exceed the damages suffered, and its primary purpose
                                   9                  is to serve as a threat to compel compliance through the imposition
                                                      of charges bearing little or no relationship to the amount of actual
                                  10                  loss, then the purported liquidated damages provision is an invalid
                                                      attempt to impose a penalty.”
                                  11

                                  12   Utility Consumers Action Network, 135 Cal. App. 4th at 1029. In other words, under the second
Northern District of California
 United States District Court




                                  13   prong, the party seeking to impose liquidated damages is “required to show that it actually

                                  14   engaged in some form of analysis to determine what losses it would sustain from breach, and that

                                  15   it made a genuine and non-pretextual effort to estimate a fair average compensation for the losses

                                  16   to be sustained.” Hitz v. First Interstate Bank, 38 Cal. App. 4th 274, 291, 44 Cal. Rptr. 2d 890,

                                  17   901 (1995). Thus, the two-part test is conjunctive rather than disjunctive (i.e., even if the damages

                                  18   Greystar suffered from late fees were extremely difficult to calculate, Greystar must still show that

                                  19   its $100 late-fee policy was part of an honest, non-pretextual effort to estimate the fair amount of

                                  20   compensation for the losses it sustains).

                                  21          In Bayol v. Zipcar, Inc., 78 F. Supp. 3d 1252 (N.D. Cal. 2015), the court found Plaintiff’s

                                  22   claims plausible under § 1671 even where the Defendant (Zipcar, a short-term auto rental service)

                                  23   operated a tiered late-penalty scheme (rather than Greystar’s flat scheme), with late fees varying

                                  24   based on how late the car was returned. Id. at 1254. Plaintiff signed a Zipcar membership

                                  25   agreement and was subject to a fee of $50 per hour, up to $150, for returning a car late. Id. As in

                                  26   the present case, liquidated damages in rental car agreements are presumptively void. See Cal.

                                  27   Civ. Code § 1671(c)(1). The District Court in Zipcar, Inc., held that:

                                  28                  “[t]he terms of the late fee provision also suggest a plausible
                                                                                        10
                                           Case 3:20-cv-07122-EMC Document 28 Filed 02/18/21 Page 11 of 16



                                                      mismatch with the damage Zipcar actually suffers. The minimum
                                   1                  late fee is $50; this fee applies even where the car is returned an
                                                      instant late, and no other reservations or operations are affected. On
                                   2                  the other hand, the maximum fee is $150, even for a person who
                                                      keeps a car out for 24 hours or more. It is plausible to conclude that
                                   3                  Zipcar's actual damage in the former case is zero, and actual damage
                                                      in the latter case is greater than the damage it suffers from a car
                                   4                  being returned three hours late, which also incurs a late fee of $150.
                                                      It may be that Zipcar arrived at these fees as a way to average out its
                                   5                  damage over all late returners, but this mismatch at least makes
                                                      Plaintiff's allegations plausible.”
                                   6

                                   7   Id. at 1260 (emphasis added).

                                   8           Accepting the allegations in the complaint as true and construing all reasonable inferences

                                   9   in Plaintiff’s favor, the Court finds that this logic applies to the instant case. Here, Greystar does

                                  10   not even attempt to institute the tiered scheme that Zipcar did. Specifically, Greystar does not

                                  11   attempt to differentiate between, e.g., tenants with a $3.50 balance on their account ledger and

                                  12   those with a $1,000 balance, charging them both the $100 fee for late payment of rent. In fact,
Northern District of California
 United States District Court




                                  13   Greystar “uses an automated process to impose its late fees, and … its late fees are the same

                                  14   regardless of the amount of rent or the location of the home at issue,” such that “the late fee is not

                                  15   a reasonable estimate of [Greystar]’s losses.” Compl. ¶ 60. Greystar provides no calculation or

                                  16   methodological basis to justify the $100 late fee figure.1

                                  17           The terms of Greystar’s late fee provision therefore suggest a “plausible mismatch” with

                                  18   the damage it actually suffers. Further, as discussed supra, Greystar’s liquidated damages

                                  19   provision is presumptively void, and Greystar has the burden of proof of showing its lawfulness.

                                  20   It has, thus far, failed to do so. Plaintiff has stated a plausible claim under § 1671. Plaintiff has

                                  21   plausibly alleged that Greystar’s stacking scheme is an unlawful liquidated damage provision in

                                  22   violation of Civil Code § 1671.

                                  23
                                       1
                                  24     Even if Greystar can show that it is extremely difficult for it to calculate its actual damages when
                                       a tenant is late on a rent payment, the amount it selects must represent some reasonable endeavor
                                  25   to estimate fair compensation for the losses it sustained. Cellphone Termination Fee Cases, 193
                                       Cal. App. 4th at 322. The bar for the “reasonable endeavor” requirement appears to be low. For
                                  26   instance, the District Court in Zipcar, Inc. held that “[a] company could reasonably consider
                                       several factors in setting a late fee besides estimating their actual damage, such as the likelihood of
                                  27   deterring late returns, or the opportunity to generate income from customers’ tardiness,” and found
                                       no indication that Zipcar had considered such factors. Zipcar, Inc., 78 F. Supp. 3d at 1259. Here,
                                  28   as well, Greystar does not point to any factors which it considered when setting its $100-per-
                                       instance late fee as compensation for the losses it suffers when rent is paid late.
                                                                                          11
                                         Case 3:20-cv-07122-EMC Document 28 Filed 02/18/21 Page 12 of 16




                                   1          2.        California Civil Code § 1950.5

                                   2          Plaintiff alleges a violation of California Civil Code § 1950.5(g)(1), which provides in

                                   3   relevant part:

                                   4                    “[n]o later than 21 calendar days after the tenant has vacated the
                                                        premises … the landlord shall furnish the tenant, by personal
                                   5                    delivery or by first-class mail, postage prepaid, a copy of an
                                                        itemized statement indicating the basis for, and the amount of, any
                                   6                    security received and the disposition of the security, and shall return
                                                        any remaining portion of the security to the tenant.”
                                   7

                                   8   Cal. Civ. Code § 1950.5(g)(1). Plaintiff contends Greystar, as property manager, may be held

                                   9   liable for violation of the statute; even though Greystar is merely the property manager and not the

                                  10   “landlord,” the legislature intended this section of the Civil Code “to be agnostic as to who or

                                  11   what receives [a] ‘security.’” Opp. at 15.

                                  12          Plaintiff relies on Kraus v. Trinity Mgmt. Servs., Inc., 57 Cal. App. 4th 709 (1997) for the
Northern District of California
 United States District Court




                                  13   proposition that the term “landlord” in Civil Code § 1950.5 encompasses property management

                                  14   companies such as Greystar, and not just the owner Bel Albert. Plaintiffs in Kraus named two

                                  15   separate defendants: (1) Trinity Properties, which owned and leased residential rental properties

                                  16   throughout the City and County of San Francisco, and (2) Trinity Management Services, Inc.,

                                  17   which managed and operated those properties. Id. at 716-17. It was the latter (Trinity

                                  18   Management Services, Inc.) which assessed a $100 non-refundable fee from every new tenant

                                  19   (referred to as the “TIER” fee). Id. at 717. There were two distinct questions which the appellate

                                  20   court had to decide in Kraus: (1) whether Trinity Management Services was not subject to §

                                  21   1950.5 because it was a rental agency and not a “landlord,” and (2) whether the non-refundable

                                  22   TIER fee qualified as a “security” under § 1950.5(b). Id. at 722-23.

                                  23          Regarding the first question (whether Trinity Management was subject to § 1950.5 as the

                                  24   property manager), the appellate court held that “Section 1950.5 does not focus on who collects

                                  25   the security and does not, as defendants suggest, create any exception for entities who are not

                                  26   landlords. Rather, so long as a fee collected from a tenant constitutes a security, the statute would

                                  27   then apply to anyone who collects the security.” Id. at 723 (emphasis added). Regarding the

                                  28   second question (whether the TIER fee is a security under § 1950.5), the court held “nothing in
                                                                                          12
                                         Case 3:20-cv-07122-EMC Document 28 Filed 02/18/21 Page 13 of 16




                                   1   our review of … [the] legislative history contradicts our reading of section 1950.5's definition of

                                   2   ‘security’ as encompassing defendants' TIER charge.” Id. at 725.

                                   3             The case was appealed to the California Supreme Court, which solely addressed the latter

                                   4   question (i.e., whether the non-refundable TIER fee qualifies as a “security” under § 1950.5(b)).

                                   5   Kraus v. Trinity Mgmt. Servs., Inc., 23 Cal. 4th 116, 139 (2000). The Court held that a “security”

                                   6   for purposes of § 1950.5 is “an amount intended to offset expenses incurred by the landlord as a

                                   7   result of tenant conduct during the tenancy,” and that a one-time fee imposed at the beginning of

                                   8   the tenancy for administrative purposes is therefore not a security. Id. at 140-41. But, again, the

                                   9   California Supreme Court did not disturb the lower court’s finding that the provisions of §

                                  10   1950.5(g)(1) apply to anyone who collects a tenant’s security deposit.

                                  11             Thus, any individual or entity who collects a security deposit from a tenant may be held

                                  12   liable for violating the requirements of § 1950.5. Plaintiff has stated a plausible claim under §
Northern District of California
 United States District Court




                                  13   1950.5.

                                  14             3.     Unfair Competition Law

                                  15             The Court next examines whether a property manager may be directly liable, under the

                                  16   UCL, for acts done to benefit the principal. Greystar is the “managing agent” of the landlord, Bel

                                  17   Albert. MTD at 1. “An agent is one who represents another, called the principal, in dealings with

                                  18   third persons. Such representation is called agency.” Cal. Civ. Code § 2295. Greystar can be held

                                  19   liable under Civil Code § 2343 for “acts [which] are wrongful in their nature.” Cal. Civ. Code §

                                  20   2343. However, “acts [by agents] are wrongful [under § 2343] only if they are proscribed by

                                  21   statute.” See Otanez v. Blue Skies Mobile Home Park, 1 Cal. App. 4th 1521, 1526, 3 Cal. Rptr. 2d

                                  22   210, 213 (1991). Thus, if a property manager is an agent, then they may be responsible to third-

                                  23   party tenants for acts which are proscribed by statute.

                                  24             That is especially clear with respect to violations of the UCL. Normal agency theory

                                  25   applies to UCL suits. People v. JTH Tax, Inc., 212 Cal. App. 4th 1219, 1242, 151 Cal. Rptr. 3d

                                  26   728, 747-48 (2013) (“persons can be found liable for … unfair business practices under normal

                                  27   agency theory”). To that end, the UCL broadly prohibits the use of any “unlawful, unfair or

                                  28   fraudulent business act or practice.” Cal. Bus. & Prof. Code § 17200. The UCL’s “unlawful”
                                                                                         13
                                         Case 3:20-cv-07122-EMC Document 28 Filed 02/18/21 Page 14 of 16




                                   1   prong “looks to other sources of substantive law … to proscribe the kinds of unlawful business

                                   2   practices punishable under the statute.” Beaver v. Tarsadia Hotels, 816 F.3d 1170, 1177 (9th Cir.

                                   3   2016). For instance, in Tarsadia Hotels, the Ninth Circuit affirmed the district court’s grant of

                                   4   partial summary judgment in favor of the buyers of non-residential condominiums who claimed

                                   5   that a group of developers and their agents violated the UCL by failing to make certain

                                   6   disclosures in the course of their sale transactions, as required by the Interstate Land Sales Full

                                   7   Disclosure Act (ILSA). Id. at 1188.

                                   8          Plaintiffs state a plausible claim under the UCL’s “unlawful” prong because, as discussed

                                   9   supra, they have already stated a plausible claim that Greystar violated Civil Code §§ 1671 and

                                  10   1950.5 through unlawful late fee penalties and security deposit practices. Because Greystar’s

                                  11   conduct allegedly violates these two provisions of the Civil Code, that same conduct suffices to

                                  12   state a plausible UCL claim under the “unlawful” prong. And, because Greystar’s alleged
Northern District of California
 United States District Court




                                  13   wrongdoing is proscribed by these two statutes, they may be held liable for their “wrongful”

                                  14   conduct as an agent under Civil Code § 2343.

                                  15          4.      Unjust Enrichment/Quasi-Contract

                                  16          Greystar is not a party to Plaintiff’s contract with Bel Albert. MTD at 9. Plaintiff brings a

                                  17   fourth cause of action for unjust enrichment, under a quasi-contractual theory, because there is no

                                  18   enforceable agreement defining these parties’ rights. Opp. at 17. The term “unjust enrichment,”

                                  19   which is synonymous with “restitution,” describes a theory “underlying a claim that a defendant

                                  20   has been unjustly conferred a benefit through mistake, fraud, coercion, or request.” Astiana v.

                                  21   Hain Celestial Grp., Inc., 783 F.3d 753, 762 (9th Cir. 2015). There is no standalone cause of

                                  22   action for unjust enrichment in California. Munoz v. MacMillan, 195 Cal. App. 4th 648, 661, 124

                                  23   Cal. Rptr. 3d 664, 675 (2011). However, “[c]ommon law principles of restitution require a party

                                  24   to return a benefit when the retention of such benefit would unjustly enrich the recipient.” Id. See

                                  25   also Fed. Deposit Ins. Corp. v. Dintino, 167 Cal. App. 4th 333, 346, 84 Cal. Rptr. 3d 38, 49 (2008)

                                  26   (“the equitable remedy of restitution … is designed to restore the aggrieved party to his or her

                                  27   former position by return of the thing or its equivalent in money”).

                                  28          The complaint alleges that Plaintiff conferred benefits on Greystar by paying late rent
                                                                                         14
                                           Case 3:20-cv-07122-EMC Document 28 Filed 02/18/21 Page 15 of 16




                                   1   penalties that were improperly charged and remitting security deposits that were improperly

                                   2   withheld. Compl. ¶ 59. Plaintiff therefore alleges that Greystar has a quasi-contractual obligation

                                   3   to restore these ill-gotten gains to Plaintiff and all putative class members. Id. ¶ 62. Because the

                                   4   Court found that Plaintiff stated a plausible claim under Civil Code §§ 1671 and 1950.5, as well as

                                   5   the UCL, the Court also finds that Plaintiff has stated a plausible claim under an unjust

                                   6   enrichment/quasi-contractual theory. If Greystar unlawfully charged late rent penalties and

                                   7   withheld the security deposits of former tenants with whom it did not have a binding contract, then

                                   8   Greystar also conferred a benefit “through mistake, fraud, coercion, or request.” Astiana, 783 F.3d

                                   9   at 762.

                                  10             Greystar counters that Plaintiff has failed to explain why it would retain revenues from late

                                  11   penalties and security deposits when it is not a party to the Lease Contract. MTD at 8-9.

                                  12   However, at the pleading stage, the Court accepts Plaintiff’s factual allegations as true, and
Northern District of California
 United States District Court




                                  13   Plaintiff alleges that it was the agent Greystar—not the principal Bel Albert—which has retained

                                  14   these revenues. See, e.g., Compl. ¶ 18 (“Plaintiff repeatedly requested documentation supporting

                                  15   Greystar’s deduction [from the security deposit]. Greystar has refused to comply and continues to

                                  16   hold onto Plaintiff’s money to this day”) (emphasis added); ¶ 61 (“Defendant [i.e., Greystar] has

                                  17   wrongfully retained security deposit funds to which it has no entitlement and which now represent

                                  18   a complete and illegal windfall for Defendant”) (emphasis added).

                                  19             Thus, Plaintiff’s fourth cause of action also survives the Motion to Dismiss.2

                                  20

                                  21

                                  22   2
                                         Plaintiff also seeks a declaratory judgment that Greystar’s late fees are illegal penalties under
                                  23   California law that must be voided, and all fees collected returned. Compl. ¶ 67. Under the
                                       Declaratory Judgment Act, the Court may issue an order “declar[ing] the rights and … legal
                                  24   relations” of Plaintiff and Greystar. 28 U.S.C. § 2201. But the Act “does not create an
                                       independent basis for subject matter jurisdiction … [for] [t]he Act is procedural and does not
                                  25   extend the jurisdiction of the federal courts.” Fazio v. Recontrust Co., N.A., No. C 13-554 MEJ,
                                       2013 U.S. Dist. LEXIS 67172, at *13 (N.D. Cal. May 10, 2013) (citing Vaden v. Discover Bank,
                                  26   556 U.S. 49, 70 n.19, 129 S. Ct. 1262, 1278 (2009)). Because the Act is procedural only and does
                                       not create an independent cause of action conferring subject matter jurisdiction, the Court need not
                                  27   analyze the plausibility of Plaintiff’s fifth cause of action. The Court merely notes that, because it
                                       has subject matter jurisdiction under the Class Action Fairness Act of 2005, 28 U.S.C. § 1332(d),
                                  28   it has the authority to enter an order granting declaratory relief if it finds in Plaintiff’s favor on the
                                       merits.
                                                                                           15
                                         Case 3:20-cv-07122-EMC Document 28 Filed 02/18/21 Page 16 of 16




                                   1                                     III.      CONCLUSION

                                   2          For the foregoing reasons, the Court DENIES Defendant Greystar’s Motion to Dismiss

                                   3   under Federal Rules of Civil Procedure 12(b)(6) and 12(b)(7).

                                   4          This order disposes of Docket No. 16.

                                   5

                                   6          IT IS SO ORDERED.

                                   7

                                   8   Dated: February 18, 2021

                                   9

                                  10                                                  ______________________________________
                                                                                       EDWARD M. CHEN
                                  11                                                   United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      16
